PER CURIAM.
The wife appeals from a final judgment of dissolution. We reverse and remand with direction that the trial court enter a subsequent order which reflects its consideration of the husband’s private pension plan and its determination based upon that consideration in accordance with Diffenderfer v. Diffenderfer, 491 So.2d 265 (Fla.1986), and which increases the future permanent alimony of the wife, the record compelling an increased award.
GLICKSTEIN and GUNTHER, JJ., concur.
ANSTEAD, J., dissents without opinion.